    Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

TAMMY ALVARDO, CLARA                  §
REDMOND, TAMMY HAGA,                  §
and AMY RUMINSKI                      §
                                      §
             Plaintiffs,              §
                                      §         CIVIL ACTION NO 4:19-CV-02148
vs.                                   §
                                      §         JUDGE ANDREW S. HANEN
CLARK, LOVE & HUTSON, G.P., LEE &     §
MURPHY LAW FIRM, G.P., CLAYTON A. §
CLARK, CLAYTON A. CLARK, ESQ., PC, §
SHELLY HUTSON, HUTSON LAW FIRM, §
P.C., JAMES LEE, JR., JAMES LEE LAW   §
FIRM, PC, and ERIN MURPHY             §
                                      §
             Defendants.              §
______________________________________________________________________________

 DEFENDANTS LEE MURPHY LAW FIRM, JAMES LEE, JR., JAMES LEE LAW FIRM,
                       PC, AND ERIN MURPHY’S
                   MOTION FOR SUMMARY JUDGMENT
__________________________________________________________________

      Defendants Lee Murphy Law Firm, James Lee, Jr., James Lee Law Firm, PC,

and Erin Murphy (collectively, Lee Murphy Defendants) file this Motion for

Summary Judgment pursuant to Federal Rule of Civil Procedure 56.

                 Introduction and Summary of the Argument

      Plaintiffs Tammy Haga and Pamela Johnson (“Haga and Johnson”), after over

a year of discovery, have failed to show any evidence of an attorney-client

relationship existing between them and the Lee Murphy Defendants. This failure is

critical to Haga and Johnson’s claims against the Lee Murphy Defendants for breach
     Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 2 of 14




of fiduciary duty, fraud by non-disclosure, and legal malpractice, all of which require

an attorney-client relationship to exist to move forward. Discovery has shown only

that Haga and Johnson signed employment contracts with different attorneys, paid

different attorneys for their work, and most blatantly, that neither Haga nor Johnson

even believe that the Lee Murphy Defendants were ever their attorneys. As

discovery in this matter is now closed, the Lee Murphy Defendants’ motion is ripe

for adjudication.

                                          II.
                                    Undisputed Facts
A.     Tammy Haga

       In October of 2011, Plaintiff Haga signed an engagement letter with the law

firms of Pulaski & Middleman, LLC (“Pulaski”) and Clark, Burnett, Love & Lee

G.P. (“CBLL”) to represent her in litigation against American Medical Systems, Inc.

(the “Haga Engagement Agreement”).1 See Haga Engagement Agreement, attached

as Exhibit A.

       Plaintiff Haga has no memory of anyone connected with the Lee Murphy

Defendants ever contacting her. See September 2, 2020 Deposition of Tammy Haga,

attached as Exhibit D at 73:19-22.


       1
        Defendant James Lee, prior to forming the law firm of Lee & Murphy, LLP, was a partner
at CBLL from 2006 to December 2011. See October 15, 2020 Deposition of James Lee, attached
as Exhibit B at 13:17-14:12; 42:23-43:1. Defendant Erin Murphy, prior to forming the law firm
of Lee & Murphy, LLP, was an associate at CBLL from September 2008 to December 2011. See
October 14, 2020 Deposition of Erin Murphy, attached as Exhibit C at 11:25-12:11.


Lee Murphy Defendants’ Motion for Summary Judgment                                          2
     Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 3 of 14




      On March 1, 2015, Plaintiff Haga signed a settlement packet that included

within it a “Client’s Acknowledgement of Co-Counsel” in which she acknowledged

that her attorneys were Clark, Love & Hutson, G.P. (“CLH”) and Pulaski. See Haga

Client’s Acknowledgement of Co-Counsel, attached as Exhibit E. By signing this

acknowledgment, Haga authorized that all of the attorney’s fees on her settlement

would be paid to two law firms, CLH and Pulaski. Id.

      Plaintiff Haga has admitted that she has no knowledge or evidence that the

Lee Murphy Defendants were ever her lawyers and agrees that there was never an

attorney-client relationship formed between her and the Lee Murphy Defendants.

      Q.    Do you agree that you have no knowledge or evidence that any
            of the Lee Murphy defendants ever served as your lawyers and
            represented you in connection with your TVM case? Is that true?
      A.    True.
      Q.    Okay. And if that is the case, you understand that there was never
            an attorney-client relationship formed between you and any of
            the Lee Murphy defendants, correct?
      A.    True.

See Exhibit D at 75:9-19 (objection omitted).

B.    Pamela Johnson

      On November 10, 2011, Plaintiff Johnson signed an engagement letter with

CBLL to represent her in litigation against American Medical Systems, Inc. (the

“Johnson Engagement Agreement”). See the Johnson Engagement Agreement,

attached as Exhibit F.

Lee Murphy Defendants’ Motion for Summary Judgment                               3
    Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 4 of 14




        Plaintiff Johnson has testified that she neither hired the Lee Murphy

Defendants to represent her nor ever received any written materials from them. See

August 26, 2020 Deposition of Pamela Johnson, attached as Exhibit G at 24:20-

25:5.

        On January 15, 2015, Plaintiff Johnson signed a settlement packet that

included within it a “Client’s Acknowledgement of Co-Counsel” in which she

acknowledged     that   her      attorneys   were   CLH.   See   Johnson   Client’s

Acknowledgement of Co-Counsel, attached as Exhibit H. This signed

acknowledgment authorizes that all of the attorney’s fees on Plaintiff Johnson’s

settlement be paid to CLH. Id.

        Plaintiff Johnson has admitted that the Lee Murphy Defendants never

represented her in any matter.

        Q.   To your knowledge, the James Lee Law Firm, PC, James Lee,
             Erin Murphy, and the Lee & Murphy Law Firm have never
             represented you in any matter, true?
        A.   True.

See Exhibit G at 25:15-19.

                                          III.
                                       Argument

        Discovery in this matter has shown conclusively that Plaintiff Haga was

represented by CLH and Pulaski and that Plaintiff Johnson was represented by CLH.



Lee Murphy Defendants’ Motion for Summary Judgment                               4
     Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 5 of 14




No evidence exists that the Lee Murphy Defendants represented either Haga or

Johnson or that Haga or Johnson ever believed that the Lee Murphy Defendants were

their attorneys. Thus, all of Haga and Johnson’s claims fail as a matter of law and

should be dismissed.

A.    Summary Judgment Standard

      Summary judgment is appropriate when the movant has shown that there is

no genuine issue as to any material fact and that it is entitled to judgment as a matter

of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). When the movant has

met its summary judgment burden, the respondent must go beyond the pleadings and

by its own evidence set forth specific facts showing there is a genuine issue for trial.

Adams v. Travelers Indent. Co. of Conn., 465 F.3d 156, 164 (5th Cir. 2006) (citing

Celotex, 477 U.S. at 324). Respondents' burden is not satisfied by creating some

metaphysical doubt as to the material facts, by conclusory allegations, by

unsubstantiated assertions, or by only a scintilla of evidence. Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). If respondents' evidence is merely

colorable or not significantly probative, summary judgment should be granted.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).




Lee Murphy Defendants’ Motion for Summary Judgment                                    5
     Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 6 of 14




B.    The Lee Murphy Defendants are Entitled to Summary Judgment on all
      of Haga and Johnson’s Claims Because They Were Not the Lee Murphy
      Defendants’ Clients as a Matter of Law

      In this case, Plaintiffs have filed claims against the Lee Murphy Defendants

for breach of fiduciary duty, fraud by non-disclosure, and legal malpractice. All

these claims depend on the existence of an attorney-client relationship between the

Lee Murphy Defendants on the one hand and Plaintiffs on the other. However, such

a relationship never existed, and in the alternative, Haga and Johnson have not been

able to establish a genuine issue of fact with regard to such a relationship ever

existing.

      1.     Breach of Fiduciary Duty (Count I)

      Under Texas law, the essential elements of a breach of fiduciary duty claim

are “(1) a fiduciary relationship must exist between the plaintiff and defendant; (2)

the defendant must have breached his fiduciary duty to the plaintiff; and (3) the

defendant’s breach must result in injury to the plaintiff or benefit to the defendant.”

Hunn v. Dan Wilson Homes, Inc., 789 F.3d 573, 581 (5th Cir. 2015) (quoting

Graham Mortg. Corp. v. Hall, 307 S.W.3d 472, 479 (Tex. App.—Dallas 2010, no

pet.)). Haga and Johnson are unable to show any evidence, material or otherwise, in

support of either element 1 or 2 above.

      A breach of fiduciary duty claim depends upon the existence of a fiduciary

relationship between plaintiff and defendant. Navigant Consulting, Inc. v. Wilkinson,


Lee Murphy Defendants’ Motion for Summary Judgment                                   6
    Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 7 of 14




508 F.3d 277, 283 (5th Cir. 2007) (quoting Jones v. Blume, 196 S.W.3d 440, 447

(Tex. App.—Dallas 2006, pet. denied). Plaintiffs have not established any such

relationship existed between the Lee Murphy Defendants and themselves.

      2.     Fraud by Non-Disclosure (Count II)

      There are seven elements of a fraud by non-disclosure or omission claim: (1)

the defendant failed to disclose facts to the plaintiff; (2) the defendant had a duty to

disclose such facts; (3) the facts were material; (4) the defendant knew that the

plaintiff was ignorant of the facts and did not have an equal opportunity to discover

the truth; (5) the defendant was deliberately silent and failed to disclose the facts

with the intent to induce the plaintiffs to take some action; (6) the plaintiff acted in

reliance on the omission or concealment; and (7) the plaintiff suffered injury as a

result of acting without knowledge of the undisclosed facts. Horizon Shipbuilding,

Inc. v. Blyn II Holding, LLC, 324 S.W.3d 840, 850 (Tex. App. – Houston [14th Dist.]

2010, no pet.). Haga and Johnson are unable to show any evidence, material or

otherwise, in support of element 2 above.

      A fraud by non-disclosure claim requires a party to show the defendant had a

duty to disclose material facts to the plaintiff. Bradford v. Vento, 48 S.W.3d 749,

755 (Tex. 2001); Soluntioneers Consulting, Ltd. v. Gulf Greyhound Partners,

Ltd., 237 S.W.3d 379, 385 (Tex. App.—Houston [14th Dist.] 2007, no pet.).




Lee Murphy Defendants’ Motion for Summary Judgment                                    7
    Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 8 of 14




Plaintiffs have not shown that the Lee Murphy Defendants had a duty to disclose

material facts to them.

      3.     Malpractice (Count III)

      A plaintiff in a legal malpractice claim must prove the following elements: (1)

that there is duty owed to the plaintiff by the defendant; (2) that the duty was

breached; (3) that the breach proximately caused the plaintiff injury; and (4) that

damages occurred. Cosgrove v. Grimes, 774 S.W.2d at 665. Haga and Johnson are

unable to show any evidence, material or otherwise, in support of element 1 above.

      Plaintiffs' claims for legal malpractice depend on the existence of an attorney-

client relationship which did not exist between the Lee Murphy Defendants and

themselves. Under Texas law, an attorney owes a duty of care only to his or her

client, not to third parties, even those who may have been damaged by the attorney's

alleged conduct. Barcelo v. Elliott, 923 S.W.2d 575, 577 (Tex. 1996). Therefore,

persons outside the attorney-client relationship do not have a cause of action for

injuries they might sustain from the attorney's representation of his client. Id.; see

also, Parker v. Carnahan, 772 S.W.2d 151, 156 (Tex. App.--Texarkana 1989, writ

denied) (holding non-clients generally have no cause of action against an attorney

for negligent performance of legal work).




Lee Murphy Defendants’ Motion for Summary Judgment                                  8
    Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 9 of 14




      4.     There was no attorney-client relationship as a matter of law

      Because the summary judgment evidence conclusively establishes the lack of

an attorney-client relationship between the Lee Murphy Defendants and Haga and

Johnson or, in the alternative, because Haga and Johnson have no evidence that

would establish a genuine issue of fact regarding such a relationship, the Lee Murphy

Defendants are entitled to summary judgment on all of Haga and Johnson’s claims

as a matter of law.

      “The legal relationship of attorney and client is purely contractual and results

from the mutual agreement and understanding of the parties concerned, based upon

the clear and express agreement of the parties as to the nature of the work to be

undertaken and the compensation agreed to be paid therefor.” Parker v. Carnahan,

772 S.W.2d 151, 156 (Tex. App.--Texarkana 1989, writ denied) (affirming summary

judgment on malpractice claims) (emphasis added); see also Lemaire v. Davis, 79

S.W.3d 592, 600 (Tex. App.-- Amarillo 2002, pet. denied) (holding that the “law is

well settled that an attorney-client relationship is a contractual relationship in which

an attorney agrees to render professional services for a client”). It is necessary that

both parties either explicitly or implicitly manifest an intention to create an attorney-

client relationship. Hill v. Bartlette, 181 S.W.3d 541, 547 (Tex. App.--Texarkana

2005, no pet.).




Lee Murphy Defendants’ Motion for Summary Judgment                                     9
    Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 10 of 14




      First, the evidence establishes here that the Lee Murphy Defendants never

agreed to represent Haga and Johnson.

      Q.     And, to your knowledge, the James Lee Law Firm, James Lee,
             Erin Murphy, and the Lee & Murphy Law Firm have never
             agreed to represent you, true?
      A.     True.

Exhibit G at 25:11-14.

      Q.     Okay. So what we have seen so far in our discussion, my
             discussion with you is that your contract at the beginning of the
             case was with Pulaski & Middleman and Clark, Burnett, Love &
             Lee and nobody else, correct?
      A.     Correct.
      Q.     And we saw at the end that the fee for your TVM case was
             divided between Clark, Love & Hutson and Pulaski &
             Middleman, correct?
      A.     Correct.
      Q.     And nobody else, right?
      A.     Right.
Exhibit D at 74:11-22.

      Second, Haga and Johnson never paid the Lee Murphy Defendants for any

legal work after their cases settled.

      Q.     Yet at the end of the case we see that the fee actually was shared
             between Clark, Love & Hutson and Pulaski & Middleman,
             correct?
      A.     Correct.
      Q.     And not Lee Murphy Law Firm or Lee & Murphy Law Firm,
             right?
      A.     Right.

Lee Murphy Defendants’ Motion for Summary Judgment                                10
    Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 11 of 14




      Q.     And just to make sure I have covered it all, none of the Lee
             Murphy defendants are shown receiving any share of the fee in
             your case, correct?
      A.     Correct.

Exhibit D at 62:12-22; Exhibit E; Exhibit H.

      Finally, Haga and Johnson have testified that the Lee Murphy Defendants

were not their attorneys and did not represent them in their mesh litigation. Exhibit

D at 75:9-19; Exhibit G at 25:15-19.

      Because the attorney-client relationship is contractual, the determination of

the existence of a contract must be, as in any other contract case, based on an

objective standard, and not on what the parties subjectively thought. Vinson & Elkins

v. Moran, 946 S.W.2d 381, 406 (Tex. App.--Houston [14th Dist.] 1997, writ dism'd

by agr.). In other words, an attorney-client relationship cannot be created merely

because one party claims to have subjectively believed that the other agreed to render

legal service. Lemaire v. Davis, 79 S.W.3d 592, 600 (Tex. App.-- Amarillo 2002,

pet. denied) (holding that the “law is well settled that an attorney-client relationship

is a contractual relationship in which an attorney agrees to render professional

services for a client”). In Hill v. Bartlette, for example, the court affirmed summary

judgment regarding an alleged attorney-client relationship despite the plaintiff's

testimony that she believed a particular attorney was representing her. Hill, 181

S.W.3d at 547. The court noted that, as here, there was no evidence of any agreement



Lee Murphy Defendants’ Motion for Summary Judgment                                   11
     Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 12 of 14




on attorneys' fees or the nature of the work to be performed and that the attorney

never told the plaintiff he was her attorney. Id. Accordingly, “Hill's mistaken

impression that Lessert was her attorney is not sufficient by itself to create an

attorney-client relationship.” Id. at 548.

        The complete lack of evidence in this case of an attorney-client relationship

between the Lee Murphy Defendants on the one hand and Haga and Johnson on the

other is dispositive of all of Plaintiffs' claims, and summary judgment is, therefore,

appropriate.

C.      The Attached Fee Contracts Show Plaintiffs Did Not Have an Attorney-
        Client Relationship with the Lee Murphy Defendants

        Plaintiffs’ complaints refer to “attorney-fee contracts” they “filled out” and

“returned.” Those contracts are central to Plaintiffs’ claims because they are the

basis of the Lee Murphy Defendants’ alleged legal duty. The referenced contracts

are attached to this motion and show the following:

     • Haga signed an engagement letter in October 2011 with two law firms,
       Pulaski & Middleman, LLC and CBLL (Exhibit A);

     • Johnson signed an engagement letter on November 10, 2011, with
       CBLL (Exhibit F).

Plaintiffs contracted with other attorneys, not the Lee Murphy Defendants.

Therefore, their claims against the Lee Murphy Defendants fail as a matter of law.




Lee Murphy Defendants’ Motion for Summary Judgment                                 12
   Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 13 of 14




                                   Conclusion

      WHEREFORE, Defendants Lee Murphy Law Firm, James Lee, Jr., James Lee

Law Firm, PC, and Erin Murphy respectfully request that summary judgment be

granted in their favor in all respects and that Plaintiffs Tammy Haga and Pamela

Johnson take nothing by their claims.

                                        Respectfully submitted,

                                        WARE, JACKSON, LEE, O’NEILL,
                                            SMITH & BARROW, LLP

                                              /s/ Don Jackson
                                        Don Jackson
                                        State Bar No. 10476000
                                        donjackson@warejackson.com
                                        K. Knox “Lighthorse” Nunnally
                                        State Bar No. 24063995
                                        knoxnunnally@warejackson.com
                                        Wesley A. Jackson
                                        State Bar No. 24050811
                                        wesjackson@warejackson.com
                                        America Tower, 39th Floor
                                        2929 Allen Parkway
                                        Houston, TX 77019
                                        713-659-6400 – Telephone
                                        713-659-6262 – Facsimile

                                        ATTORNEYS FOR LEE MURPHY LAW FIRM,
                                        JAMES LEE, JR., JAMES LEE LAW FIRM, PC,
                                        AND ERIN MURPHY




Lee Murphy Defendants’ Motion for Summary Judgment                           13
   Case 4:19-cv-02148 Document 96 Filed on 12/22/20 in TXSD Page 14 of 14




                           CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of December 2020, true and correct
copies of the foregoing document were served on counsel of record herein pursuant
to the Federal Rules of Civil Procedure.


                                           /s/ K. Knox Nunnally
                                           K. Knox “Lighthorse” Nunnally




Lee Murphy Defendants’ Motion for Summary Judgment                            14
